Citation Nr: 0821128	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease (CAD).



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  The veteran served in Vietnam from October 1965 to 
March 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2004 from a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for PTSD, hypertension and 
CAD (claimed as a heart condition). 


FINDINGS OF FACT

1.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

2.  Hypertension was first noted many years after discharge 
from service and is not related to a disease or injury in 
service.

3.  Coronary artery disease was first noted many years after 
discharge from service and is not related to a disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007). 

2.  Hypertension was not incurred in active service, and 
cannot be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Coronary artery disease was not incurred during service 
and cannot be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

In a letter issued in September 2003, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status, the 
September 2003 letter contained notice on the second and 
third Dingess elements.  He did not receive notice on the 
effective date and rating elements.  A procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect. See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects 
the essential fairness of the adjudication. Id.; see Parker 
v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing her meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  Despite the timing deficiency 
with regard to the VCAA notice, he was given ample 
opportunity to provide the necessary evidence to support his 
claim.  He thus had a meaningful opportunity to participate 
and was not prejudiced.   

As the service connection claims in this appeal are denied in 
this decision, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  In 
other words, because the claims are being denied, no 
effective date or rating is being assigned and the absence of 
notice on these elements does not affect the ability of the 
veteran to participate in the adjudication of the underlying 
claim for service connection.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, private medical records, 
and VA medical records.  

Additionally, the veteran underwent a VA examination for his 
PTSD in December 2005.

To date, VA has not afforded the veteran a VA examination, or 
obtained a medical opinion regarding his claimed hypertension 
and CAD disabilities.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, the veteran's service medical records 
contain no evidence of heart disease.  Moreover, there is no 
competent evidence relating the veteran's current 
hypertension or CAD to service.  For these reasons, an 
examination or opinion is not necessary.  See generally 
McLendon v. Nicholson, 20 Vet App 79 (2006).

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Chronic diseases, such as hypertension, to include 
cardiovascular disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within the presumptive time period.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2007).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

The veteran's service medical records are negative for any 
psychiatric findings; however, there is competent medical 
evidence of a current diagnosis of PTSD.   

In an April 2003 statement, the veteran claimed that his PTSD 
stressor was having to place bodies in body bags in Vietnam 
in July or August 1965.

In April 2004, the veteran underwent an initial evaluation 
for PTSD at the VAMC.  The veteran described his stressors as 
being under sniper fire when he was on mail trips between 
Long Bien and Saigon and being on body bag detail.

A December 2005 VA examination report shows the veteran 
described his stressors as being attacked by the enemy almost 
everyday while delivering mail, and being assigned to burial 
detail and seeing mutilated body parts.  The veteran also 
reported that during one mail delivery, he witnessed two 
helicopters attacked at the Saigon Airport.  He stated that a 
U.S. soldier was killed about 50 feet away from him.  He 
stated that while on a mail run, he witnessed a monk pouring 
gasoline on himself and setting himself on fire.

In response to a request for verification of stressors, the 
Center for Unit Records Research (CURR) indicated that the 
Command Report of the 159th Engineering Unit to which the 
veteran was assigned, showed that the unit arrived in Vietnam 
in October 1965.  No attacks against the unit were recorded.  
The unit was located at Nien Hoa, about 24 kilometers from 
Tan Son Nhut Airfield in Saigon.  Long Ninh was about 7km 
southeast of Bein Hoa.  The Operational Report-Lessons 
Learned submitted by Headquarters of the 159th Group in May 
1966 did not list any attacks against the unit.  There was an 
attack against Tan Son Nhut Air Force base in April 1966.

The record shows that the veteran has a current diagnosis of 
PTSD.  The remaining question is whether there is credible 
supporting evidence of the claimed stressors or whether the 
veteran engaged in combat and the claimed stressors involve 
combat.

The veteran's military occupational specialty (MOS), 
according to his DD Form 214, was that of a wireman, and he 
received the Sharpshooter (Rifle M-14), Vietnam Service Medal 
and Good Conduct Medal.  These awards indicate service in 
Vietnam, but do not necessarily denote combat.  Therefore, he 
does not have any awards or decorations that in and of 
themselves are evidence of combat participation.  
Additionally, nothing in the veteran's service records 
indicate that he engaged in combat with the enemy.  Based on 
these records, the Board finds that the veteran did not 
participate in combat within the meaning of 38 C.F.R. § 
3.304(f) or VAOPGCPREC 12-99.  As such, the veteran's claimed 
stressors must be verified.

As detailed above, the veteran has alleged several stressors; 
however, the veteran provided no specific dates, names or 
locations for his alleged stressors nor has he submitted any 
statements from witnesses or any other corroborating evidence 
to help verify his alleged PTSD stressors.  In an April 2003 
statement, the veteran did claim to have had burial duty in 
July or August 1965, but the veteran's service records show 
that his unit did not arrive in Vietnam until October 1965.  
The veteran's representative has asked VA to obtain morning 
reports to confirm casualties, but the veteran has provided 
no specific information regarding any names of any 
individuals he allegedly saw killed or wounded, so there is 
no information upon which a request could be made by VA.

VA cannot attempt to verify these incidents without more 
details regarding the time, place, and name of people 
involved.  The veteran has only provided general descriptions 
of service in a combat area, with insufficient details 
regarding time, date and place or individuals involved.  
Generally, anecdotal incidents such as these alleged events 
are not researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i).  As such, the veteran's alleged in-
service stressors have not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  Accordingly, the claim of 
service connection for PTSD must be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).

II.  Entitlement to service connection for hypertension and 
CAD

The veteran's service medical records are negative for 
complaints or treatments related to hypertension or heart 
disease.


In August 2000, the veteran underwent an examination in 
conjunction with a claim for Social Security benefits.  The 
treating doctor noted that the veteran had a history of 
hypertension and high cholesterol since 1988.

In November 2000, the veteran again underwent an examination 
in conjunction with a claim for Social Security benefits.  
The veteran reported a history of hypertension and cardiac 
symptoms since 1996.  The diagnoses included hypertension, 
hyperlipidemia and coronary heart disease status post artery 
bypass surgery.

In a November 2005 letter, Dr. Casselli noted that she 
treated the veteran since 1988 for congestive heart failure 
and hypertension.

The record shows current diagnoses of hypertension and CAD; 
however, the veteran's service treatment records do not 
document hypertension or CAD in service and there is no 
evidence of hypertension in the one-year presumptive period 
following discharge from active duty service.  Moreover, the 
earliest evidence of hypertension and CAD is not until 1988, 
more than 20 years after the veteran's discharge from active 
duty service.  Finally, there is also no competent evidence 
linking the veteran's current hypertension and CAD to his 
military service. 

The preponderance of the evidence is, therefore, against the 
claims for entitlement to service connection for hypertension 
and CAD on a direct or presumptive basis.

III. Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER


Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
(CAD) is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


